                      Case 1:19-mj-00065-TJC Document 1 Filed 08/26/19 Page 1 of 1
1\0 106 (Rev 04/ 10) /\pplica tion fora Sea rch Warran t                                                         FILED
                                         UNITED STA TES DISTRICT COURT AUG 2 6 2019
                                                                                                                  Clerk, U.S. Courts
                                                                          for the                                 District Of Montana
                                                                   Di strict of Montana                             Billings Division


                 In the Matter of the Search of
                                                                             )
          (Briefly describe the property to be searched                      )
           or identify the person by name and address)
                                                                             )        Case No.   MJ - l q ,(118-- ~LG-_, Tjc__
   A white 2002 Dodge Grand Caravan with Montana                             )
    license plate 3-143420 and Vehicle Identification                        )
             Number 1D4GP24R45B362264                                        )

                                                APPLICATION FOR A SEARCH WARRANT

        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the fol lowing person or property (identify the person or describe the
prQper{)l to br;,,;;,,r:J;11;I;,hed ancLeive i/s l ocation): . .
  A white 2UUL uodge Gtano Caravan with Montana license plate 3-14342D and Vehicle Identification Number 1D4GP24
  R45B362264. It is currently located at the Billings PD evidence facility at 4845 Midland Rd , Billings, MT.

located in the                                      Di strict of           Montana
                                                                   - - - - - - - - - - - - , there is now concealed (identify the
person or describe the property to be seized):
  See Attachment A for a list of items to be searched for and seized, which is incorporated herein by reference .


           The basis for the search under Fed. R. Crim. P. 41 ( c) is (check one or more):
                   ref evidence of a crime;
                   ref contraband, fruits of crime, or other item s i !lega lly possessed ;
                   ~ property     designed for use, intend ed for use, or used in committing a crime;
                   0 a person to be arrested or a perso n who is unl awfull y restrained.

           The search is related to a violation of:
               Code Section                                                           Offense Description
         21 U.S.C.§ 841 (a)(1) and                   Distribution or Possess with Intent Distribute a Controlled Substance
         18 U.S.C.§ 924 (c)                          Possession of a Firearm in Furtherance of a Drug Trafficking Crime


          The application is based on these facts:
         The accompanying affidavit is incorporated as if fully restated herein.


           ref   Continued on the attached sheet.
           0     Delayed notice of

                                                                                     oA,crdg____________
                                                   day s (give exact ending date if more than 30 days:

                 undec 18 U .S.C. § 3103a, the bas is of which is set forth
                                                                                                                                   ) is reque sted




                                                                                                  Applicant '.1· s ignature

                                                                                            FBI TFO Michael S. Robinson
                                                                                                  Printed 1w111e and title

Sworn to before rne and signed in my presence.


Dat e:    _X'" ~ 2 (,,       -_fj
C it y and state : Billings , Montana                                                            y J._Cavan , ld_:S . Magistrate Judge
                                                                                                  l'ri111ed 1111111 e 011d title
